Case: 12-60355       Document: 00512238362         Page: 1     Date Filed: 05/10/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                           May 10, 2013
                                     No. 12-60355
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

ROBIN NEAL WHITELEY, also known as Robin Whiteley,

                                                  Petitioner

v.

ERIC H. HOLDER, JR., U. S. ATTORNEY GENERAL,

                                                  Respondent


                        Petition for Review of an Order of the
                           Board of Immigration Appeals
                                BIA No. A090 888 003


Before JONES, DENNIS, and HAYNES, Circuit Judges.
PER CURIAM:*
       Robin Neal Whiteley, a native and citizen of Mexico, was ordered removed
from the United States in October 2001. In October 2011, Whiteley filed a
motion to reopen, seeking reconsideration of the removal order. An immigration
judge (IJ) denied Whiteley’s motion to reopen after finding that it was time
barred. The IJ also determined that the immigration court lacked jurisdiction
to consider the motion to reopen because it was filed after Whiteley was
removed. The Board of Immigration Appeals (BIA) dismissed Whiteley’s appeal

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-60355      Document: 00512238362   Page: 2   Date Filed: 05/10/2013

                                 No. 12-60355

after finding, inter alia, that the motion was time barred and that Whiteley was
not entitled to equitable tolling of the 90-day time limit for filing a motion to
reopen. The BIA also determined that Whiteley had departed the U.S. after he
was ordered removed and therefore the IJ was without jurisdiction to consider
the motion to reopen.
      With respect to the BIA’s time-bar and equitable tolling determinations,
the case law of this circuit does not provide the relief that Whiteley seeks. See
Ramos-Bonilla v. Mukasey, 543 F.3d 216, 220 (5th Cir. 2008); Amali v. Gonzales,
235 F. App’x 212, 213 (5th Cir. 2007); Torabi v. Gonzales, 165 F. App’x 326, 329-
31 (5th Cir. 2006). Moreover, because Whiteley’s motion to reopen was time
barred, this court need not address the BIA’s application of the departure bar.
See Garcia-Carias v. Holder, 697 F.3d 257, 261-66 (5th Cir. 2012); Ovalles v.
Holder, 577 F.3d 288 (5th Cir. 2009); Ramos-Bonilla, 543 F.3d at 219-20.
      PETITION FOR REVIEW DENIED.




                                       2